Exhibit 10.6

INSPIRE PHARMACEUTICALS, INC.

1995 STOCK PLAN

DIRECTOR’S NONQUALIFIED STOCK OPTION

Inspire Pharmaceuticals, Inc. (the “Company”) has granted to you a Nonqualified
Stock Option (the “Option”) under the Inspire Pharmaceuticals, Inc. 1995 Stock
Plan, as amended (the “Plan”). The terms of the Option are set forth in the
Director’s Nonqualified Stock Option Grant Agreement provided to you
(the “Agreement”). The following provides a summary of the key terms of the
Option; however, you should read the entire Agreement, along with the terms of
the Plan, to fully understand the Option.

SUMMARY OF DIRECTOR’S NONQUALIFIED STOCK OPTION

 

Option Number:  

 

Grantee:  

 

Date of Grant:  

 

Vesting Schedule:  

 

Exercise Price Per Share:  

 

Total Number of Options Granted:  

 

Term/Expiration Date:  

 



--------------------------------------------------------------------------------

No.         

INSPIRE PHARMACEUTICALS, INC.

1995 STOCK PLAN

DIRECTOR’S NONQUALIFIED STOCK OPTION GRANT AGREEMENT

This DIRECTOR’S NONQUALIFIED STOCK OPTION GRANT AGREEMENT (the “Agreement”),
dated as of                      (the “Date of Grant”), is delivered by Inspire
Pharmaceuticals, Inc. (the “Company”) to                      (the “Grantee”).

RECITALS

A. The Inspire Pharmaceuticals, Inc. 1995 Stock Plan, as amended (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company to non-employee members of the Board of Directors of the Company
(the “Board”). The Company has decided to make a stock option grant as an
inducement for the Grantee to promote the best interests of the Company and its
stockholders.

B. The Board administers stock option grants to Board members under the Plan.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
Nonqualified Stock Option (the “Option”) to purchase                      shares
of common stock of the Company (“Shares”) at an exercise price of
                     per Share (the “Exercise Price”). The Option shall become
exercisable according to Paragraph 2 below. This Option has been granted to the
Grantee because the Grantee served as [a member or Chairman] of the Board as of
the Date of Grant (referred to below as the “Board Position”).

2. Exercisability of Option. The Option shall become exercisable in the manner
provided below, if the Grantee is serving in the Board Position on the
applicable date. For this purpose, the term “Shares” refers to the number of
shares underlying that portion of the Option that vests in the manner described
under Vest Type and Full Vest Date. The term “Vest Type” describes how the
Option covering those shares will vest before the Full Vest Date. For example,
if Vest Type is “monthly”, that Option will vest with respect to those shares on
a pro rata basis on each monthly anniversary of the Date of Grant. The term
“Full Vest Date” is the date on which that portion of the Option covering all of
the corresponding shares set forth in the “Shares” column will be fully vested.

 

Shares

  

Vest Type

  

Full Vest Date

           

 

- 1 -



--------------------------------------------------------------------------------

The number of Shares noted on the first line will vest in equal quarterly
installments, beginning one quarter after the date of grant and will fully vest
on the corresponding “Full Vest Date.”

The exercisability of the Option is cumulative, but shall not exceed one hundred
percent (100%) of the Shares subject to the Option. If the foregoing schedule
would produce fractional Shares, the number of Shares for which the Option
becomes exercisable shall be rounded down to the nearest whole Share.
Notwithstanding the foregoing, the Option shall cease to vest if and when the
Grantee ceases to serve in the Board Position (unless the Board otherwise
determines that circumstances warrant continuation of vesting). If the Grantee
dies while serving in the Board Position, all of the unexercised Shares shall
become immediately exercisable.

3. Term of Option.

(a) The Option shall have a term of seven (7) years from the Date of Grant
(the “Exercise Period”) and shall terminate at the expiration of that period,
unless it is terminated at an earlier date pursuant to the provisions of this
Agreement or the Plan.

(b) If the Grantee ceases to serve in the Board Position after any portion of
the Option becomes exercisable but before the end of the Exercise Period, the
Exercise Period shall be shortened as follows:

(i) The Exercise Period shall end immediately upon the date of the Grantee’s
breach of any agreement, covenant or representation by and between the Grantee
and the Company, including, but not limited to, any promise or warrant made as
consideration for this Agreement or the terms of any severance agreement;

(ii) The Exercise Period shall end immediately upon the date of the Grantee’s
illegal or improper conduct that injures or impairs the reputation, goodwill, or
business of the Company, involves the misappropriation of funds of the Company,
or the misuse of data, information or documents acquired in connection with the
Grantee’s service as a director, consultant, employee or any other capacity to
the Company, or violates any other directive or policy promulgated by the
Company; and

(iii) The Exercise Period shall end immediately upon the effective date of the
(x) termination of the Grantee’s consulting or director relationship with the
Company in violation of an agreement to remain in service with the Company;
(y) involuntary termination of the Grantee’s consulting or director relationship
with the Company for reasons which may include, without limitation, any illegal
or improper conduct that injures or impairs the reputation, goodwill, or
business of the Company, involves the misappropriation of funds of the Company,
or the misuse of data, information or documents acquired in connection with
service for the Company, or violates any other directive or policy promulgated
by the Company; or (z) voluntary termination of his or her consulting or
director relationship with the Company in anticipation of involuntary
termination.

 

- 2 -



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, in no event may the Option be exercised after
the date that is immediately before the seventh (7th) anniversary of the Date of
Grant. Any portion of the Option that is not exercisable at the time the Grantee
ceases to serve in the Board Position shall immediately terminate.

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised. At
such time as the Board shall determine, the Grantee shall pay the Exercise Price
(i) in cash, (ii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board or (iii) by such other
method as the Company may approve. The Company may impose from time to time such
limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Company,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Grantee (or other person exercising the Option) represent that the
Grantee is purchasing Shares for the Grantee’s own account and not with a view
to or for sale in connection with any distribution of the Shares, or such other
representation as the Company deems appropriate.

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Board approval, the Grantee
may elect to satisfy any tax withholding obligation of the Company with respect
to the Option by having Shares withheld up to an amount that does not exceed the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities.

(d) It shall be a condition of exercise hereunder that:

(i) The Company may, in its discretion, require that in the opinion of counsel
for the Company the proposed purchase of Shares shall be exempt from
registration under the Securities Act of 1933, as amended;

(ii) The Grantee shall have made such undertakings and agreements with the
Company as the Company may reasonably require, and that such other steps, if
any, as counsel for the Company shall deem necessary to comply with any law,
rule or regulation applicable to the issue of such shares by the Company shall
have been taken by the Company or the Grantee, or both;

(iii) The certificates representing the Shares purchased under the Option may
contain such legends as counsel for the Company shall deem necessary to comply
with the applicable law, rule or regulation;

 

- 3 -



--------------------------------------------------------------------------------

(iv) The Grantee shall execute and deliver to the Company a counterpart of any
applicable stockholders agreement, investor rights agreement or similar
agreement among the Company and some or all of its stockholders, and any
amendment thereto or restatement or replacement thereof, pursuant to which the
Grantee shall be subject to all provisions therein applicable to holders of
Shares; and

(v) The Grantee shall, if the Company so requests, provide payment of all state
and federal taxes imposed upon the exercise of the Option and the issue of the
shares covered hereby.

5. Definition of Change in Control.

(a) “Change in Control” means the determination (which may be made effective as
of a particular date) by the Board, made by a majority vote that a Change in
Control has occurred, or is about to occur. Such a change shall not include,
however, a restructuring, reorganization, merger or other change in
capitalization in which the Persons (as defined below) who own an interest in
the Company on the date hereof (the “Current Owners”) (or any individual or
entity which receives from a Current Owner an interest in the Company through
will or the laws of descent and distribution or otherwise) maintain more than a
fifty percent (50%) interest in the resultant entity. Regardless of the vote of
the Board or whether or not the Board votes, a Change in Control will be deemed
to have occurred as of the first day any one (1) or more of the following
subsections shall have been satisfied:

(b) Any Person (other than the Person in control of the Company as of the date
of this Agreement, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities, provided, however, in the event there is a Change in
Control during the period from July 8, 2009 through July 8, 2010 and this Grant
was issued during the period from July 8, 2009 through July 8, 2010, then the
fifty percent (50%) threshold set forth above in this sentence shall be replaced
with thirty-five percent (35%); or

(c) The stockholders of the Company approve:

(i) A plan of complete liquidation of the Company;

(ii) An agreement for the sale or disposition of all or substantially all of the
Company’s assets; or

(iii) A merger, consolidation or reorganization of the Company with or involving
any other company, other than a merger, consolidation or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation or reorganization.

 

- 4 -



--------------------------------------------------------------------------------

(d) However, in no event shall a Change in Control be deemed to have occurred,
with respect to the Grantee, if the Grantee is part of a purchasing group which
consummates the Change in Control transaction. The Grantee shall be deemed “part
of the purchasing group” for purposes of the preceding sentence if the Grantee
is an equity participant or has agreed to become an equity participant in the
purchasing company or group (except for (i) passive ownership of less than five
percent (5%) of the voting securities of the purchasing company; or
(ii) ownership of equity participation in the purchasing company or group which
is otherwise deemed not to be significant, as determined prior to the Change in
Control by a majority of the continuing non-employee directors).

(e) For purposes of this Paragraph 5 the term “Person(s)” shall have the meaning
given in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange
Act”), as modified and used in Sections 13(d) and 14(d) thereof, except that
such term shall not include (i) the Company or any of its subsidiaries; (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries; (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities; (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company; or (v) an entity or
entities which are eligible to file and have filed a Schedule 13G under Rule
13d-l(b) of the Exchange Act, which Schedule indicates beneficial ownership of
fifteen percent (15%) or more of the outstanding shares of common stock of the
Company or the combined voting power of the Company’s then outstanding
securities.

6. Consequences of a Change in Control.

(a) Notice. Upon a Change in Control, if the Option is outstanding (including,
for purposes of this Paragraph 6, any portion of the Option that is
outstanding), the Company shall provide the Grantee written notice of such
Change in Control.

(b) Assumption of Grants. Upon a Change in Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
the outstanding Option shall be assumed by, or replaced with comparable options
by, the surviving corporation (or a parent or subsidiary of the surviving
corporation).

(c) Acceleration. Notwithstanding anything in the Plan to the contrary, if the
Grantee ceases to serve as a director of the Company as a result of a Change in
Control within two (2) years following such Change in Control, all outstanding
Options shall automatically accelerate and become fully exercisable.

(d) Optional Cash Out. Notwithstanding anything herein to the contrary, in the
event of a Change in Control during the period from July 8, 2009 through July 8,
2010 where the Company is not the surviving corporation (or survives only as a
subsidiary of another corporation), the Grantee may surrender the outstanding
Option in exchange for payment by the Company, in cash or Company Stock (as
elected by the Grantee) in an amount equal to the amount by which the then Fair
Market Value (as defined below) of the shares of Company Stock underlying the
Option exceeds the Exercise Price of the Grantee’s unexercised Option. For
purposes of this paragraph “Fair Market Value” per Share shall be determined as
follows: (i) if the principal trading market for the Shares is a national
securities exchange or the Nasdaq National Market, the last reported sale price
thereof on the relevant date or (if there were no

 

- 5 -



--------------------------------------------------------------------------------

trades on that date) the latest preceding date upon which a sale was reported,
or (ii) if the Shares are not principally traded on such exchange or market, the
mean between the last reported “bid” and “asked” prices of the Shares on the
relevant date, as reported on Nasdaq or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Company determines. If the Shares
are not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value per Share shall be as determined by the Company.

7. Restrictions on Exercise. Except as the Board may otherwise permit pursuant
to the Plan or as provided in Paragraph 11 below, only the Grantee may exercise
the Option during the Grantee’s lifetime and, after the Grantee’s death, the
Option shall be exercisable (subject to the limitations specified in the Plan)
solely by the legal representatives of the Grantee, by the person who acquires
the right to exercise the Option by will or by the laws of descent and
distribution or by a former spouse of the Grantee who obtained the Option
pursuant to a domestic relations order, to the extent that the Option is
exercisable pursuant to this Agreement.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to:
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company, and (iv) other requirements of applicable law.
The Board shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

9. No Rights to Continued Directorship. The grant of the Option shall not confer
upon the Grantee any right to continue to serve as a member of the Board, in any
office of the Board, or any committee of the Board.

10. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death or otherwise,
shall have any of the rights and privileges of a shareholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.

11. Assignment and Transfers.

(a) Except as provided below, only the Grantee may exercise rights under the
Option during the Grantee’s lifetime. The Grantee may not transfer those rights
except: (i) by will or by the laws of descent and distribution, (ii) pursuant to
a domestic relations order, or (iii) as otherwise permitted by the Company. When
the Grantee dies, the personal representative or other person entitled to
succeed to the rights of the Grantee may exercise such rights. The Board shall
have the right to require evidence to its satisfaction of the rights of any
person or persons seeking to exercise the Option hereunder, e.g., an
authenticated copy of the Grantee’s will or a domestic relations order. This
Agreement may be assigned by the Company without the Grantee’s consent.

 

- 6 -



--------------------------------------------------------------------------------

(b) The Grantee may make a lifetime transfer of the Option only to the Grantee’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent
(50%) of the beneficial interest, a foundation in which these persons (or the
Grantee) control the management of assets, and any other entity in which these
persons (or the Grantee) own more than fifty percent (50%) of the voting
interest.

(c) No consideration may be given for any transfer of the Option by the Grantee.

(d) Transfers may be made only to the extent that they do not violate any rules
and conditions imposed by the Board.

(e) Any transferee described above shall be treated as the Grantee for purposes
of all other provisions of this Agreement and the terms of the Plan.

12. Certain Capital Changes. In the event that the Board, in its discretion,
determines that any stock dividend, split-up, combination or reclassification of
shares, recapitalization or other similar capital change affects the Shares such
that adjustment is required in order to preserve the benefits or potential
benefits of the Option, the maximum aggregate number and kind of shares or
securities of the Company subject to the Option, and the Exercise Price of the
Option, shall be appropriately adjusted by the Board (whose determination shall
be conclusive) so that the proportionate number of Shares or other securities
subject to the Option and the proportionate interest of the Grantee shall be
maintained as before the occurrence of such event.

13. Certain Corporate Transactions. Notwithstanding anything in the Plan to the
contrary, in the event of a consolidation or merger of the Company with another
corporation, or the sale or exchange of all or substantially all of the assets
of the Company, or a reorganization or liquidation of the Company, the Grantee
shall be entitled to receive upon exercise and payment in accordance with the
terms of the Option, the same shares, securities or property as he or she would
have been entitled to receive upon the occurrence of such event if he or she had
been, immediately prior to such event, the owner of the number of Shares. In
lieu of the foregoing, however, the Board may upon written notice to the Grantee
provide that, unless theretofore exercised, the Option shall expire as of the
earlier of the end of the Exercise Period or the date specified in such notice
which may not be less than twenty (20) days after the date of such notice.

14. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

15. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Compensation Committee at 4222 Emperor
Boulevard, Suite 200, Durham, North Carolina, 27703-8466, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Company, or to such other address as the Grantee may designate to
the Company in writing. Any notice shall be delivered by hand,

 

- 7 -



--------------------------------------------------------------------------------

sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, deposited, postage prepaid, in a post office regularly maintained by the
United States Postal Service.

****

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

 

INSPIRE PHARMACEUTICALS, INC. By:  

 

Name:   Title:  

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Board shall be final and binding.

 

Grantee:  

 

Date:  

 

 

- 9 -